Case 5:19-cv-00887-VAP-KK Document 23 Filed 08/05/19 Page 1 of 25 Page ID #:138




   1 CKR LAW, LLP
     JONATHAN P. HERSEY, Cal. Bar No. 189240
   2    jhersey@slaterhersey.com
     100 Spectrum center Drive, Suite 420
   3 Irvine, California 92618
     Telephone: 949-398-7500
   4 Facsimile: 949-398-7501
   5 Attorneys for Plaintiff
     SHUANG YING (NANCY) ZHANG
   6
   7                      UNITED STATES DISTRICT COURT
   8                     CENTRAL DISTRICT OF CALIFORNIA
   9
  10 SHUANG YING (NANCY) ZHANG,                 Case No. 5:19-CV-00887-VAP-KK
  11                   Plaintiff,               Hon. Virginia A. Phillips
            v.                                  Courtroom 8A
  12
     A-Z REALTY & INVESTMENT                    Complaint filed:   May 10, 2019
  13 CORP., a California corporation;
     DONGYAN (ANNIE) ZHENG, an                  PLAINTIFF’S JOINT OPPOSITION
  14 individual; JENNIFER WHELAN, an            TO MOTIONS TO DISMISS
     individual; REALTY ONE GROUP,
  15 INC., a California corporation; JIHUI
     (LUCKY) LUO, an individual, SHI            HEARING
  16 DAN CHEN, and individual; MING-            Date:      August 26, 2019
     WING LAM, an individual; FU LONG           Time:      2:00 p.m.
  17 ZHENG, an individual; and DOES 1-          Courtroom: 8A, 8th Floor
     30, inclusive,
  18
                         Defendants.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                             -1-
                      PLAINTIFF’S JOINT OPPOSITION TO MOTIONS TO DISMISS
Case 5:19-cv-00887-VAP-KK Document 23 Filed 08/05/19 Page 2 of 25 Page ID #:139




   1                 JOINT OPPOSITION TO MOTIONS TO DISMISS
   2         Defendants Realty One Group, Inc. and its agent Jihui (Lucky) Luo (the
   3 “ROG/Luo Defendants”) have filed a Motion to Dismiss the Complaint’s first, third,
   4 fourth, sixth, seventh, ninth, tenth and eleventh claims for relief pursuant to Federal
   5 Rule of Civil Procedure 12(b)(6). Defendants A-Z Realty & Investment Corp. and
   6 its owners and officers Dongyan (Annie) Zheng and Jennifer Whelan (the “A-Z
   7 Realty Defendants”) have filed a Motion to Dismiss the first claim for relief
   8 pursuant to Rule 12(b)(6), with a request that the pendent state law claims for relief
   9 be dismissed for lack of subject matter jurisdiction. Because the ROG/Luo and A-Z
  10 Realty Defendants raise similar and overlapping issues, plaintiff Shuang Ying
  11 (Nancy) Zhang (“Plaintiff”) submits this Joint Opposition to both motions.
  12 I.      INTRODUCTION
  13         This is no ordinary business or real estate dispute out of which Plaintiff is
  14 attempting to concoct a federal RICO claim simply for the purpose of obtaining
  15 federal jurisdiction.
  16         Plaintiff is the victim of a sophisticated criminal enterprise that defrauded her
  17 into leasing her home to them for the purpose of converting the property into a
  18 large-scale illegal marijuana growing operation. That criminal activity lasted longer
  19 than a year and yielded—by the defendants’ own records—at least 6 different crops
  20 of 18,750 plants with an estimated value in excess of $2 million. The fraud began
  21 with the ROG/Luo Defendants, who worked with the phony tenants and the A-Z
  22 Realty Defendants to create at least two different fake rental applications, three
  23 different forged bank account statements, and two false credit reports. Plaintiff, an
  24 elderly and native Chinese-speaker, was told her home was being rented to “Mr. Wu
  25 and Ms. Li,” a married couple with two young children who were moving to the
  26 neighborhood to run their new family restaurant. In reality, the ROG/Luo and A-Z
  27 Realty Defendants gave the keys to other defendants—likely Shi Dan Chen, Ming
  28 Wing Lam, and Fu Long Zheng—to do the growing and collect the crops for
                                                 -1-
                         PLAINTIFF’S JOINT OPPOSITION TO MOTIONS TO DISMISS
Case 5:19-cv-00887-VAP-KK Document 23 Filed 08/05/19 Page 3 of 25 Page ID #:140




   1 distribution. These “Occupant Defendants,” some of whom are alleged to be family
   2 relatives of the A-Z Realty Defendants, stayed in the property from February 2017
   3 until March 2018. They boarded all the windows and constructed growing rooms
   4 complete with indoor irrigation, ventilation and high-powered growing lights,
   5 resulting in more than $275,000 of damage.
   6         Fearful that Plaintiff would discover the operation and call the police, the
   7 defendants approached her with the “researched” claim that the growing operation
   8 was legal but that she could be compensated with increased rent. They also tried to
   9 steal the property away from her at a significantly reduced price that they also
  10 wanted her to finance. When those efforts failed, they threatened to kill her.
  11         This is, at heart, a quintessential organized crime complaint, which is the very
  12 purpose for which the federal RICO statute was enacted. Plaintiff has alleged—with
  13 specificity—numerous predicate acts of racketeering by each of the defendants. The
  14 complaint properly pleads the existence of an association-in-fact enterprise between
  15 the ROG/Luo Defendants, the A-Z Realty Defendants, and the Occupant
  16 Defendants. Their acts were related toward the common purpose of furthering an
  17 illegal marijuana cultivation and distribution operation, of which Plaintiff was a
  18 target victim for more than a year, but which was and remains a continuing threat.
  19         The defendants’ motions are little more than scatter-shot and cursory jabs that
  20 the complaint supposedly fails to plead requisite facts. But the motions utter neglect
  21 to credit the trove of specific allegations detailing the basis for each claim. And in
  22 some instances, the defendants are just plain wrong on the law. At a minimum,
  23 neither motion raises an argument supporting the dismissal of any claim as a matter
  24 of law that should be granted at without an opportunity to amend. These are
  25 precisely the types of motions the Court cautioned the defendants they should not
  26 file. See Standing Order, May 16, 2019, at 3:16-18 [Doc. #10].
  27 II.     LEGAL STANDARD
  28         In evaluating the sufficiency of a complaint under Rule 12(b)(6), courts
                                                -2-
                         PLAINTIFF’S JOINT OPPOSITION TO MOTIONS TO DISMISS
Case 5:19-cv-00887-VAP-KK Document 23 Filed 08/05/19 Page 4 of 25 Page ID #:141




   1 should be mindful that the Federal Rules of Civil Procedure generally require only
   2 that the complaint contain “a short and plain statement of the claim showing that the
   3 pleader is entitled to relief.” See Fed. R. Civ. P. 8(a)(2); see also Ashcroft v. Iqbal,
   4 566 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
   5 (2007)). In evaluating a Rule 12(b)(6) motion, courts engage in a two-step analysis.
   6 First, they must accept as true all non-conclusory, factual allegations. See
   7 Leatherman v. Tarrant Cnty. Narcotics Intelligence & Coordination Unit, 507 U.S.
   8 163, 164 (1993). Likewise, all reasonable inferences must be drawn in the
   9 plaintiff’s favor. See Doe v. U.S., 419 F.3d 1058, 1062 (9th Cir. 2005). Second,
  10 having accepted as true all non-conclusory allegations and drawing all reasonable
  11 inferences in plaintiff’s favor, courts consider whether the complaint states a
  12 “plausible claim” for relief. Iqbal, 556 U.S. at 679. “A claim has facial plausibility
  13 when the plaintiff pleads factual content that allows the court to draw the reasonable
  14 inference that the defendant is liable for the misconduct alleged.” Id. at 678.
  15         The only heightened pleading requirement is for claims sounding in fraud, for
  16 which Rule 9(b) requires a plaintiff to “state with particularity the circumstances
  17 constituting fraud.” Fed. R. Civ. P. 9(b). In general, the plaintiff’s allegations of
  18 fraud must be “specific enough to give defendants notice of the particular
  19 misconduct . . . so that they can defend against the charge and not just deny that they
  20 have done anything wrong.” Vess v. Ciba–Geigy Corp. USA, 317 F.3d 1097, 1106-
  21 1107 (9th Cir. 2003). In short, plaintiffs are required to specify the “time, place, and
  22 content” of the allegedly fraudulent conduct or statements. Id.
  23         In some situations, courts may consider documents or evidence presented by a
  24 defendant outside the pleadings without converting the motion into one for summary
  25 judgment. See Lee v. City of L.A., 250 F.3d 668, 688-89 (9th Cir. 2001). For
  26 example, courts may consider: (a) documents that are properly submitted as part of
  27 the complaint; (b) documents upon which the plaintiff’s complaint necessarily relies
  28 and whose authenticity is not contested; and (c) matters of public record of which
                                                 -3-
                         PLAINTIFF’S JOINT OPPOSITION TO MOTIONS TO DISMISS
Case 5:19-cv-00887-VAP-KK Document 23 Filed 08/05/19 Page 5 of 25 Page ID #:142




   1 the court may take judicial notice. See id.
   2        In light of these established pleading standards, the Defendants’ motions are
   3 at best a waste of time and resources, if not outright frivolous. Indeed, in its May
   4 16, 2019 Standing Order [Doc. #10], at 3:16-18, the Court cautioned the Defendants
   5 that “Rule 12(b)(6) motions are discouraged unless counsel has a good faith belief
   6 that such motion will likely result in dismissal, without leave to amend, of all or at
   7 least some of the claims under applicable law” (emphasis added). The Court also
   8 warned that, “Unless clearly justified under the circumstances of the case, ‘motions
   9 to dismiss or in the alternative for summary adjudication’ are discouraged. These
  10 composite motions tend to blur the legitimate distinction[s] between the two
  11 motions, which have different purposes. Frequently, the composite motions
  12 introduce evidence that is extrinsic to the pleadings. On the one hand, such
  13 evidence is improper for consideration in a Fed. R. Civ. P. 12(b)(6) motion, while
  14 on the other hand, treatment of the motion as a Rule 56 motion frequently results in
  15 reasonable invocation of Rule 56(f) by the nonmoving party.” Id. at 3:7-14.
  16        Unfortunately, the Defendants have ignored these orders. Neither motion
  17 should result in dismissal of any claims, much less without leave to amend. In
  18 addition, the A-Z Defendants submitted an extraneous and self-serving declaration
  19 from Dongyan (Annie) Zheng offering a different (albeit untrue) version of the
  20 facts. See Decl. of Dongyan (Annie) Zheng [Doc. #19-1]. The declaration cannot
  21 be considered on a motion to dismiss, nor have the A-Z Realty Defendants justified
  22 why their motion should be converted to a motion for summary adjudication. It
  23 should not. The declaration actually proves that the complaint contains sufficient
  24 and specific enough facts to inform the Defendants of the full nature and scope of
  25 Plaintiff’s claims. Those claims and the Defendants’ counter-stories should be
  26 subject to discovery and resolved on their merits.
  27 III.   SUMMARY OF RELEVANT FACTS
  28        Plaintiff’s complaint contains 132 paragraphs of factual allegations
                                                -4-
                        PLAINTIFF’S JOINT OPPOSITION TO MOTIONS TO DISMISS
Case 5:19-cv-00887-VAP-KK Document 23 Filed 08/05/19 Page 6 of 25 Page ID #:143




   1 identifying each of the various parties and the basis for liability against them. The
   2 allegations describe the nature and purpose of the criminal enterprise, each
   3 defendant’s role and racketeering activities in furtherance of the scheme, and the
   4 injuries and property damages directly and proximately caused by their acts.
   5         The Defendants’ motions fail to address the vast majority of the complaint’s
   6 alleged facts. The ROG/Luo Defendants’ 9-page memorandum contains a
   7 “summary of allegations” that is less than a page long and mentioning only 7
   8 paragraphs of the complaint. See ROG/Luo Defs.’ Motion [Doc. #12], at 1:17-2:12.
   9 The A-Z Realty Defendants’ 10-page memorandum includes three-and-a-half pages
  10 of “pertinent facts,” see A-Z Realty Defs.’ Motion [Doc. #19], at 1:17-4:23, but
  11 hardly any are taken from the complaint. The A-Z Defendants’ Motion only
  12 includes two references to the complaint at all. Id. at 1:19 & 2:20. Instead, it bases
  13 its argument on an admittedly “disputed” alternate set of facts derived from
  14 Dongyan (Annie) Zheng’s improper declaration. E.g. id. at 2:1 (“Defendants
  15 dispute such assessment, and asset that all of Plaintiff’s Property decisions were
  16 discussed with her son and husband.”), 2:13 (stating that the Defendants’ description
  17 of the facts are “[a]ccording to A-Z….”); & 2:13 20 (stating that Plaintiff’s facts are
  18 “disputed by A-Z”).
  19         A.    Background and Undisputed Facts
  20         Plaintiff is a 75-year old Chinese immigrant who speaks and reads limited
  21 English. She resides in El Monte, California, but is the owner of the rental home
  22 located at 16 Via Palmieki Court in Lake Elsinore, California (the “Property”).
  23 Cmplt. ¶¶ 8 & 20-21. She signed a Property Management Agreement (“PMA”) with
  24 the A-Z Defendants on July 11, 2016. Id. ¶ 22.
  25         In February 2017, the A-Z Defendants supposedly received a tenancy
  26 application from the ROG Defendants on behalf of a married couple, “Miaoyun Wu
  27 and Xin Li.” Cmplt. ¶¶ 23-24. The ROG Defendants allegedly provided the rental
  28 application and certain background documents to the A-Z Defendants, who
                                                -5-
                        PLAINTIFF’S JOINT OPPOSITION TO MOTIONS TO DISMISS
Case 5:19-cv-00887-VAP-KK Document 23 Filed 08/05/19 Page 7 of 25 Page ID #:144




   1 informed Plaintiff about the rental opportunity. Id. ¶¶ 25-28.
   2        B.     The Defendants Allegedly Knew and Participated in the Creation
   3               and Transmission of the Fake Rental Applications and Forged
   4               Bank Statements and Credit Checks
   5        The rental application and supporting background documents were fraudulent
   6 and contained false information. They were purportedly prepared and submitted by
   7 the ROG/Luo Defendants on behalf of Miaoyun Wu and Xin Li. They were printed
   8 on the ROG/Luo Defendants’ forms but contained entries that were written over
   9 previously-erased or “whited-out” information related to a completely different
  10 property. In other words, the ROG/Luo Defendants sloppily used their own forms
  11 to prepare the fake applications. Cmplt. ¶¶ 50-51. In addition to the fake forms,
  12 many of the prior addresses do not exist. The names, email addresses and phone
  13 numbers of prior landlords and employers are incomplete or invalid. “Mr. Wu’s”
  14 and “Ms. Li’s” driver licenses and social security cards are fake, and the bank
  15 statements they supposedly submitted contain forged numbers with different fonts
  16 and altered information. Id. The complaint alleges that the A-Z Defendants were
  17 knowingly complicit in helping prepare and accept the fake forms and then
  18 withholding them from Plaintiff until after the Occupant Defendants—not Mr. Wu
  19 and Ms. Li, whose identities were stolen and used by all of the Defendants—moved
  20 into the Property. Id. ¶ 51.
  21        Dongyan (Annie) Zheng told Plaintiff she checked Mr. Wu and Ms. Li’s
  22 background. She said they had good credit scores, more than $60,000 in the bank,
  23 and owned a restaurant. Zheng said they would make good tenants. The A-Z
  24 Realty Defendants did not show the rental application, financial background
  25 documents or credit reports provided by the ROG Defendants or supposedly
  26 independently obtained by themselves to Plaintiff. Cmplt. ¶ 25. A-Z Realty rented
  27 the Property to tenants she thought were “Mr. Wu and Ms. Li,” but whom the
  28 ROG/Luo and A-Z Realty Defendants knew were not. Id. ¶ ¶ 25 & 49-51.
                                               -6-
                        PLAINTIFF’S JOINT OPPOSITION TO MOTIONS TO DISMISS
Case 5:19-cv-00887-VAP-KK Document 23 Filed 08/05/19 Page 8 of 25 Page ID #:145




   1         The Residential Lease or Month-to-Month Rental Agreement (the “Lease”) is
   2 dated February 16, 2017, with an effective term of February 21, 2017 through
   3 February 28, 2018. Jennifer Whelan’s name is on the Lease on behalf of A-Z
   4 Realty. The tenants completed and “signed” a Move-In Inspection form on
   5 February 16, 2017, and provided a receipt for the keys on February 18, 2017. The
   6 A-Z Defendants did not show a copy of the Lease to Plaintiff until February 20,
   7 2017. One of the documents the A-Z Defendants had Plaintiff sign on February 20,
   8 2017 was a second PMA that extended the term of the exclusive agreement through
   9 February 28, 2018. The new PMA also increased A-Z Realty’s monthly fee. Cmplt.
  10 ¶¶ 25-28.
  11         C.    The Defendants Continue Their Fraudulent Misrepresentations,
  12               Including Mail and Wire Fraud, to Cover Their Tracks
  13         In May 2017, Zheng called Plaintiff and told her that she had “heard” that
  14 Chinese syndicates from the Fujian Province were renting big houses in residential
  15 neighborhoods to grow marijuana. Zheng said that these syndicates of growers were
  16 willing to pay $2.50/sf, almost twice the amount that Mr. Wu and Ms. Li were
  17 paying at $1.54/sf. Zheng also said that “Mr. Wu and Ms. Li” were from the Fujian
  18 Province and could be growing marijuana in the Property. Cmplt. ¶ 29.
  19         Zheng supposedly went to inspect the Property on May 11, 2017. That
  20 evening., she sent Plaintiff an email with photos of her inspection. Several photos
  21 showed newly constructed and unfinished walls, window coverings and exposed
  22 electrical wiring and irrigation that had been added to the interior of the home.
  23 Other photos showed approximately 150 marijuana plants in large tubs in the
  24 constructed growing rooms inside the Property. Two photos showed letters that
  25 Zheng supposedly found in the Property from a Dr. William S. Eidelman, M.D.,
  26 stating that Chen and Lam were under Dr. Eidelman’s care and were approved for
  27 the use of medical marijuana. Cmplt. ¶ 30.
  28         Zheng followed up the email with a phone call to Plaintiff. Plaintiff said that
                                                -7-
                         PLAINTIFF’S JOINT OPPOSITION TO MOTIONS TO DISMISS
Case 5:19-cv-00887-VAP-KK Document 23 Filed 08/05/19 Page 9 of 25 Page ID #:146




   1 marijuana growing was illegal and that her husband would report the matter to the
   2 police the following day. Zheng responded that the doctor’s letters proved that the
   3 occupants could legally grow the marijuana and suggested that Plaintiff demand
   4 higher rent from the Occupant Defendants rather than reporting them to the police
   5 and having them evicted. Cmplt. ¶¶ 31-33. The next morning, Zheng sent Plaintiff
   6 another email stating that it is legal for the occupants to grow marijuana in the
   7 Property. Zheng attached four screenshots of articles purporting to describe the
   8 legality of residential marijuana growing in California. Zheng’s statements on the
   9 phone and her emails were misleading, and likely an attempt to persuade her not to
  10 call the police. The website from which Zheng took the screenshots is run by an
  11 individual named Robert Bergman, an Amsterdam private citizen who uses his
  12 website to promote a marijuana seeds business. Id. ¶¶ 32-34. The beginning of the
  13 article, which Zheng omitted from her screen shots, states that, “California can now
  14 legally grow up to six marijuana plants at home,” and that persons in California can
  15 “[p]ossess no more than 6 plants.” The pictures Zheng had sent Plaintiff the prior
  16 evening had 25 times that number of plants, but Zheng omitted portions of the
  17 article (that was printed in English) causing Plaintiff to believe that “Mr. Wu and
  18 Ms. Li” or whoever the real occupants are were legally allowed to have a marijuana
  19 farm in the Property. Id. ¶¶ 34-35.
  20        A few days later, Zheng came back to Plaintiff and told her that she
  21 negotiated with the “occupants” for increased rent from $2,500 to $5,000, and a
  22 $20,000 “penalty” to be paid in two $10,000 installments in June and October 2017.
  23 Zheng demanded that Plaintiff pay A-Z Realty a nearly-doubled monthly
  24 management fee. Cmplt. ¶ 36.
  25        In October 2017, Plaintiff went to A-Z Realty’s office to get the October rent
  26 and second $10,000 payment. Zheng said she did not have the $10,000 but would
  27 “ask the tenants.” Zheng told Plaintiff to sell the Property to the occupants, which
  28 according to Zheng would be better for both her and Plaintiff. Cmplt. ¶ 37. Zheng
                                                -8-
                        PLAINTIFF’S JOINT OPPOSITION TO MOTIONS TO DISMISS
Case 5:19-cv-00887-VAP-KK Document 23 Filed 08/05/19 Page 10 of 25 Page ID #:147




   1 proposed that Plaintiff take 30% as the down payment and agree to finance the
   2 remaining 70% of the purchase price Plaintiff that the “occupants” refused to pay
   3 the remaining $10,000 unless Plaintiff would agree to extend the lease for another
   4 year. Plaintiff refused. Id. ¶¶ 37-39.
   5         Without Plaintiff’s knowledge or approval, Zheng offered to sell the Property
   6 to the “tenants.” She sent a text message to a person she referred to as the “tenants’
   7 contact person” saying that Plaintiff would agree to sell the Property for a 30%
   8 down payment and a 70% seller carry-back that the buyers could pay-off with
   9 monthly installments. Cmplt. ¶ 39.
  10         D.    Plaintiff is Subjected to Multiple Death Threats
  11         Zheng then showed the “tenant’s contact person’s” response to Plaintiff. The
  12 response threatened Plaintiff’s life and warned that she should “not fight with the
  13 chief of gangsters.” It also evidences Zheng’s ties to the Occupant Defendants and
  14 their “contact person,” which is likely a relative or close acquaintance. In the
  15 message, the “contact person” refers to Zheng as “Jie,” which is the Chinese word
  16 for an older sister related by blood or a woman with whom the person has an
  17 extremely close relationship. While the message instructed Zheng to tell Plaintiff
  18 not to “fight with the chief of gangsters,” the contact person also told Zheng that, “I
  19 won’t betray you. I won’t betray Mr. Wu.” Under these threats and at Zheng’s
  20 urging, Plaintiff felt forced to agree to extend the Lease for another year as
  21 demanded. Zheng supposedly relayed the message to the “chief of the gangsters,”
  22 and then informed Plaintiff that they had paid the second $10,000 installment. Id. ¶¶
  23 40-42.
  24         In January 2018, Plaintiff’s husband read an article titled “US Attorney
  25 General Jefferson Sessions Orders Crackdown on Marijuana Crimes” printed in the
  26 China Daily newspaper. Plaintiff forwarded a copy to Zheng and said that,
  27 according to the article and contrary to Zheng’s representations, the occupants’
  28 marijuana growing operations were illegal. Cmplt. ¶ 44. Plaintiff demanded that
                                                -9-
                         PLAINTIFF’S JOINT OPPOSITION TO MOTIONS TO DISMISS
Case 5:19-cv-00887-VAP-KK Document 23 Filed 08/05/19 Page 11 of 25 Page ID #:148




   1 they move out by the end of February as per the original Lease and that the Property
   2 be restored to its original state. On February 7, 2018, Zheng issued a letter to “Mr.
   3 Wu and Ms. Li” saying that Plaintiff would not agree to extend the Lease. On
   4 February 16, 2018, Zheng sent an email to Plaintiff attaching several text messages
   5 from contact/ manager. Id. ¶45. The email stated that the occupants wanted to
   6 remain in the Property at least until the end of April 2018 when the plants would be
   7 fully grown and could be harvested. They added several more death threats against
   8 Plaintiff. Again, the contact’s/manager’s messages referred to Zheng as “Jie,” and
   9 also said, “You are Zhu Mou,” meaning a person who is a strategist, planner,
  10 instigator, mastermind, or leader of a plot. Cmplt. ¶¶ 46-48.
  11           In broad-brush, the ROG/Luo Defendants represented the Occupant
  12 Defendants and provided false and fraudulent rental applications, identifications and
  13 financial information to assist the Occupant Defendants to gain access to the
  14 Property. The A-Z Defendants provided the false and fraudulent rental applications,
  15 identifications and financial information to Plaintiff to trick her into leasing the
  16 Property to “Mr. Wu and Ms. Li,” who in actuality were the Occupant Defendants.
  17 The Occupant Defendants converted the Property into a large-scale marijuana
  18 growing operation, cultivating at least 6 different crops, severely damaging the
  19 Property in the process. They, along with the A-Z Realty Defendants, misled and
  20 threatened Plaintiff’s life to deter her from reporting the operation to the police or
  21 taking steps to evict them.
  22 IV.       ARGUMENT
  23           The A-Z Defendants’ motion challenges only the complaint’s first claim for
  24 relief for alleged violations of RICO Sections 1962(c) and 1962(d).1 See A-Z Realty
  25
       1
  26       The A-Z Realty Defendants also argue that Plaintiff’s complaint fails to allege
           facts showing how much money (if any) they made, used and invested in the
  27       continuing criminal enterprise activities as required by the RICO Act Sections
           1629(a) and 1629(b). See A-Z Realty Defs.’ Motion [Doc. #19], at 5:12-17; 8:4-5;
  28
                                                 -10-
                          PLAINTIFF’S JOINT OPPOSITION TO MOTIONS TO DISMISS
Case 5:19-cv-00887-VAP-KK Document 23 Filed 08/05/19 Page 12 of 25 Page ID #:149




   1 Defs.’ Motion [Doc. #19], at 5:10-9-28. They do not contest any of the state law
   2 claims, except to argue that if the federal RICO claim is dismissed that the Court
   3 should refuse to exercise jurisdiction over the pendent claims. Id. at 4:25-5:8.
   4         Like the A-Z Realty Defendants, the ROG/Luo Defendants challenge the
   5 sufficiency of the RICO pleadings. See ROG/Luo Defs. Motion [Doc. #12,], at 3:6-
   6 7:26. However, they also add two arguments with regard to the various state law
   7 claims; namely that (1) they cannot be held liable for the marijuana growing
   8 Occupant Defendants’ actions because they were merely those Defendants’ agents
   9 (id. at 8:9-15), and (2) the alleged fraud and negligent misrepresentation claims are
  10 not pled with sufficient specificity. Id. at 8:16-9:8.
  11         For each of the reasons stated below, none of the arguments is supported by
  12 the alleged facts or the law.
  13         A.    The Complaint Sufficiently Alleges a § 1962(c) RICO Claim
  14         To state a claim under RICO Section 1962(c), a plaintiff must allege “(1)
  15 conduct (2) of an enterprise (3) through a pattern (4) of racketeering activity.”
  16 Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 496 (1985); Walter v. Drayson, 538
  17 F.3d 1244, 1247 (9th Cir. 2008). “RICO is to be read broadly” and “liberally
  18 construed to effectuate its remedial purposes.” Sedima, 473 U.S. at 497-98; Odom
  19 v. Microsoft Corp., 486 F.3d 541, 547 (9th Cir. 2007) (citation omitted). As such, to
  20 properly plead the claim, a plaintiff merely needs to allege sufficient facts showing
  21 that the defendants were “associated with” an enterprise engaged in activities that
  22 affect interstate or foreign commerce, directly or indirectly, in the conduct of the
  23 enterprise’s affairs through a pattern of racketeering activity. 18 U.S.C. § 1962(c).
  24
  25
        & 8:19-9:5. These arguments are irrelevant because Plaintiff does not allege
  26    violations of Sections 1629(a) or (b), just (c) and (d). In any event, the complaint
  27    alleges that that the A-Z Realty Defendants invested in and received money from
        the enterprise in at least two ways: (1) through the increased management fees
  28    they demanded (Cmplt. ¶ 36), and (2) from a share of the crop profits (id. ¶ 109).
                                                -11-
                         PLAINTIFF’S JOINT OPPOSITION TO MOTIONS TO DISMISS
Case 5:19-cv-00887-VAP-KK Document 23 Filed 08/05/19 Page 13 of 25 Page ID #:150




   1         In this regard, the ROG/Luo Defendants and A-Z Realty Defendants appear to
   2 make three arguments: (1) that the Complaints fails to plead an “enterprise,” (2) that
   3 the complaint fails to plead a “pattern” of “predicate acts of racketeering activities;
   4 and that the complaint lacks facts showing the effect on interstate or foreign
   5 commerce. None of the arguments holds merit.
   6         1. The Complaint Sufficiently Pleads the Existence of an Associated-In-
   7            Fact Enterprise
   8         RICO defines “enterprise” in a fairly pedestrian manner: “any individual,
   9 partnership, corporation, association, or other legal entity, and any union or group of
  10 individuals associated in fact although not a legal entity.” 18 U.S.C. § 1961(4). This
  11 is not a stringent standard to plead. An associated-in-fact enterprise must merely
  12 have the following three features: (1) a purpose; (2) relationships among those
  13 associated with the enterprise; and (3) longevity sufficient to permit these associates
  14 to pursue the enterprise’s purpose. E.g., Boyle v. United States, 556 U.S. 938, 946
  15 (2009). As the Supreme Court succinctly stated, an association-in-fact enterprise is
  16 “a group of persons associated together for a common purpose of engaging in a
  17 course of conduct.” United States v. Turkette, 452 U.S. 576, 583 (1981).
  18         The separate defendants are not alleged to be the enterprise itself. Plaintiff’s
  19 complaint alleges that the ROG Defendants, the A-Z Defendants and the Occupant
  20 Defendants are each members of an amalgamated association-in-fact enterprise.
  21 The common purpose of the enterprise is the cultivation, harvesting and distribution
  22 of the marijuana crops. See Cmplt. ¶ 74.
  23         The structure of the enterprise includes persons responsible for the cultivation
  24 and sale of marijuana (the Occupant Defendants) and persons who assist them with
  25 the location and leasing of the properties in which to farm their products and
  26 conduct their related illegal activities (the ROG Defendants and A-Z Defendants).
  27         The A-Z Realty Defendants argue that the RICO claim should be dismissed
  28 because it fails to plead that they had any role in directing the enterprise’s affairs. In
                                                -12-
                         PLAINTIFF’S JOINT OPPOSITION TO MOTIONS TO DISMISS
Case 5:19-cv-00887-VAP-KK Document 23 Filed 08/05/19 Page 14 of 25 Page ID #:151




   1 the RICO context, “directing” has a different meaning than is commonly
   2 understood. While a plaintiff must plead that the defendant conducted or
   3 participated in the conduct of the enterprise’s affairs as opposed to the defendant’s
   4 own affairs, the plaintiff is not required to plead or prove that a defendant was in
   5 charge of or had “significant control over or within [the] enterprise.” Reves v. Ernst
   6 & Young, 507 U.S. 170, 179 fn.4 & 185 (1993) (citations omitted). Direction need
   7 not come down through a “hierarchical structure or a ‘chain of command . . . .’”
   8 Boyle v. United States, 556 U.S. 938, 948 (1981). Moreover, “[m]embers of the
   9 group need not have fixed roles; different members may perform different roles at
  10 different times.” Id. Similarly, “[t]he group need not have a name, regular
  11 meetings, dues, established rules and regulations, disciplinary procedures, or
  12 induction or initiation ceremonies.” Id. “While the group must function as a
  13 continuing unit and remain in existence long enough to pursue a course of conduct,
  14 nothing in RICO exempts an enterprise whose associates engage in spurts of activity
  15 punctuated by quiescence.” Id.
  16         Regardless, the Complaint pleads sufficient facts regarding the structure of
  17 the enterprise and relationship between the members. The Occupant Defendants
  18 have a “contact” or “manager” (“Mr. Wu”) who gives the appearance of negotiating
  19 with a property manager. The enterprise is also alleged to have a “mastermind” or
  20 “instigator,” possibly Zheng (“Zhu Mou”), Chen, or F.L. Zheng.
  21         Finally, the Complaint pleads the longevity of the enterprise, which is alleged
  22 to have lasted at least 14 months with regard to Plaintiff’s Property alone. The
  23 overall enterprise and scheme are alleged to have begun with other properties taken
  24 over by gangsters from the Fujian region, and which are likely continuing with other
  25 properties since the Occupant Defendants removed their crops and moved on to
  26 different properties to start the process over. E.g., Cmplt. ¶ 78. This is reinforced
  27 by the factual allegations supporting a familial relationship at least between the
  28 Occupant and A-Z Realty Defendants. Id.
                                                -13-
                         PLAINTIFF’S JOINT OPPOSITION TO MOTIONS TO DISMISS
Case 5:19-cv-00887-VAP-KK Document 23 Filed 08/05/19 Page 15 of 25 Page ID #:152




   1         2. The Complaint Sufficiently Alleges a Pattern of Racketeering
   2            Activities By Each Defendant
   3         RICO makes it unlawful for any person employed by or associated with an
   4 enterprise to conduct or participate, directly or indirectly, in the conduct of the
   5 enterprise’s affairs through a pattern of racketeering activity. 18 U.S.C. § 1961(c).
   6 Defendants challenge the complaint as failing to plead such a pattern.
   7         To begin, the Complaint clearly pleads multiple “racketeering activities.”
   8 Although Congress passed RICO in part to combat mobsters, RICO is “not limited
   9 in application to organized crime.” H.J. Inc. v. NW. Bell Tel. Co., 492 U.S. 229, 248
  10 (1989). The sweeping language of the statute has led courts to apply RICO in a
  11 wide range of contexts beyond traditional crime-fighting. Here, Plaintiff alleges that
  12 the Defendants violated the federal Controlled Substances Act, 21 U.S.C. §§ 801 et
  13 seq., and related California state and local law by “growing, processing, distributing,
  14 and selling cannabis and cannabis products.” By definition, growing or dealing in
  15 cannabis constitutes racketeering under 18 U.S.C. § 1961(1) (defining “racketeering
  16 activity” to include “felonious manufacture, importation, receiving, concealment,
  17 buying, selling, or otherwise dealing in a controlled substance”); see also 21 U.S.C.
  18 § 841 (criminalizing the manufacture, distribution, dispensing, or possession of
  19 controlled substances including marijuana).
  20         Included in the alleged predicate acts are, among others, mail fraud under 18
  21 U.S.C. § 1341, wire fraud under 18 U.S.C. § 1343. To state a claim for mail and
  22 wire fraud, a Plaintiff must plead, in addition to the other elements of a RICO claim,
  23 “(1) a scheme or artifice devised with (2) specific intent to defraud and (3) use of the
  24 United States mail or interstate telephone wires in furtherance thereof.” Orr v. Bank
  25 of America, 285 F.3d 764, 782 (9th Cir. 2002). The Complaint details all of the
  26 alleged emails, texts and phone calls of both fraudulent and threatening natures.
  27 See, e.g., Cmplt. ¶¶ 20-25 & 41-48. Cmplt. ¶¶ 73 & 77. Although RICO itself is
  28 not subject to Federal Rule of Civil Procedure 9(b)’s heightened pleading standards,
                                                -14-
                         PLAINTIFF’S JOINT OPPOSITION TO MOTIONS TO DISMISS
Case 5:19-cv-00887-VAP-KK Document 23 Filed 08/05/19 Page 16 of 25 Page ID #:153




   1 predicate acts alleging fraud must be pleaded with particularity. See Edwards v.
   2 Marin Park, Inc., 356 F.3d 1058, 1065-66 (9th Cir. 2004). At a minimum, this
   3 requires that the complaint must “state the time, place and specific content of the
   4 false representation as well as the identities of the parties to the misrepresentation.”
   5 Id.
   6        The A-Z Defendants argue that the Complaint fails to plead predicate acts by
   7 each defendant. The ROG/Luo Defendants accuse Plaintiff of merely lumping the
   8 different Defendants into a single group and failing to differentiate the different acts
   9 of illegal drug cultivation or mail or wire fraud separately. That is simply not true.
  10 The Complaint takes great pains to identify precisely how, when, by whom and to
  11 whom each of the alleged acts of fraud were committed:
  12                The creation and transmission through interstate mail and by
  13                   interstate wire of the fraudulent Mr. Wu and Ms. Li rental
  14                   applications, fake identity documents and other forged financial
  15                   information by Luo to Zheng and Whelan at or around February 16,
  16                   2017.
  17                The creation and transmission by the A-Z Defendants of the
  18                   fraudulent Lease by Zheng and Whelan to Plaintiff on or around
  19                   February 20, 2017.
  20                The transmission through interstate mail and by interstate wire of
  21                   the misleading and fraudulent marijuana growing information by the
  22                   Zheng to Plaintiff in May 2017.
  23                The transmission through interstate mail and by interstate wire of
  24                   the Property sale proposals by Zheng to the Occupant Defendants or
  25                   their unidentified manager/representative “Mr. Wu” in October and
  26                   November 2017 (and specifically November 15, 2017), and then
  27                   again in February 2018 (specifically February 7 & 16, 2018).
  28
                                                -15-
                         PLAINTIFF’S JOINT OPPOSITION TO MOTIONS TO DISMISS
Case 5:19-cv-00887-VAP-KK Document 23 Filed 08/05/19 Page 17 of 25 Page ID #:154




   1                The death threats transmitted through interstate wire by the
   2                   Occupant Defendants (“Mr. Wu”) and Zheng to Plaintiff, on or
   3                   about November 15, 2017 and February 16, 2018.
   4         Each of the Defendants has conducted and participated in the conduct of the
   5 affairs of the marijuana growing enterprise through a pattern of racketeering activity
   6 by committing more than two related and continuous acts of racketeering, as defined
   7 in 18 U.S.C. § 1961(1), through the ongoing cultivation, distribution and sale of
   8 marijuana and cannabis products, a Schedule I controlled substance, in violation of
   9 the Controlled Substances Act (“CSA”) and other laws, statutes and ordinances
  10 mentioned above. The ROG Defendants and A-Z Defendants represented the
  11 occupants and gangsters in leasing the Property and enabling the cultivation,
  12 distribution and sale of the marijuana crops. They used interstate mail and wire
  13 mechanisms to further the conspiracy. The Occupant Defendants are believed to
  14 have cultivated the marijuana, and the occupants’ “contact/manager” (“Mr. Wu”)
  15 assisted with and participated in the leasing and growing operation and also
  16 threatened Plaintiff’s life.
  17         Moreover, the Complaint does not need to prove that Plaintiff was the
  18 intended victim of each of the racketeering acts, just a victim of the enterprise’s
  19 scheme. RICO authorizes “any person” injured in his business or property by
  20 racketeering to bring a civil action, 18 U.S.C. § 1964(c), not just “targets” of
  21 racketeers. See Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 495-496 (1985). A
  22 RICO plaintiff “is not required to plead that she is a victim of defendant’s
  23 underlying crime.” Ainsworth v. Owenby, No. 6:17-cv-01935-MC, 2018 WL
  24 3964807 *15 (D. Oregon August 17, 2018), citing Bridge v. Phoenix Bond &
  25 Indemnity Co., 553 U.S. 639, 649-650 (2008).
  26         After alleging the requisite predicate acts, the Complaint sufficiently alleges
  27 facts supporting the “pattern” of activities. A “pattern of racketeering activity”
  28 consists of at least two acts of racketeering, the last of which occurred within ten
                                                -16-
                         PLAINTIFF’S JOINT OPPOSITION TO MOTIONS TO DISMISS
Case 5:19-cv-00887-VAP-KK Document 23 Filed 08/05/19 Page 18 of 25 Page ID #:155




   1 years. 18 U.S.C. § 1961(5). To establish a pattern, a complaint must allege, beyond
   2 two acts of racketeering, (1) that the acts of racketeering are related and (2) that they
   3 amount to or pose a threat of continued criminal activity. H.J. Inc. v. Northwestern
   4 Bell Tel. Co., 492 U.S. 229, 239 (1989).
   5         Predicate acts are related if they “have the same or similar purpose, results,
   6 participants, victims, or methods of commission, or otherwise are interrelated by
   7 distinguishing characteristics and are not isolated events.” Id. at 240 (quotation
   8 omitted). The acts of racketeering alleged in this action are not isolated or sporadic.
   9 They are all related to the establishment and operation of a business to grow,
  10 process and sell cannabis in violation of federal law.
  11         In RICO parlance, the pattern or continuity of the alleged criminal activity
  12 can be shown either by “a closed period of repeated conduct, or past conduct that by
  13 its nature projects into the future with a threat of repetition.” H.J. Inc., supra, 492
  14 U.S. at 241. Closed-ended continuity refers to a series of related predicates
  15 extending over a substantial period of time. Id. at 242-243. There is, however, no
  16 bright-line test. Allwaste, Inc. v. Hecht, 65 F.3d 1523, 1528 (9th Cir. 1992).
  17 Typically, closed-end continuity requires alleged racketeering acts performed over a
  18 period of time of at least one year. E.g., Turner v. Cook, 362 F.3d 1219, 1231 (9th
  19 Cir. 2004).
  20         Open-ended continuity refers to predicate acts that, by their nature, suggest a
  21 risk of on-going criminal activity. HJ Inc., supra, at 242-243. Importantly, the risk
  22 of continued criminal activity must be assessed as of the time the activity was
  23 occurring, not in light of subsequent events.
  24               Subsequent events are irrelevant to the continuity determination
                   ..., because in the context of an open-ended period of
  25               racketeering activity, the threat of continuity must be viewed at
  26               the time the racketeering activity occurred. The lack of a threat
                   of continuity of racketeering activity cannot be asserted merely
  27               by showing a fortuitous interruption of that activity such as by
                   an arrest, indictment or guilty verdict.
  28
                                                -17-
                         PLAINTIFF’S JOINT OPPOSITION TO MOTIONS TO DISMISS
Case 5:19-cv-00887-VAP-KK Document 23 Filed 08/05/19 Page 19 of 25 Page ID #:156




   1 Heinrich v. Waiting Angels Adoption Services, Inc., 668 F.3d 393, 410 (6th Cir.
   2 2012). But the “fortuitous interruption of criminal acts does not preclude a finding
   3 of open-ended continuity.” Allwaste, Inc. v. Hecht, 65 F.3d at 1529 (citing United
   4 States v. Busacca, 936 F.2d 232, 238 (6th Cir. 1991)).
   5         In Ticor Title Insurance Co. v. Florida, 937 F.2d 447, 450-451 (9th Cir.
   6 1991), for example, a real estate company’s three episodes of forging lien release
   7 documents over 13 months satisfied the continuity requirement, because the
   8 frequency of the forgeries suggested that the practice had become the company’s
   9 “regular way of conducting business.” Likewise, in Ikuno v. Yip, 912 F.2d 306, 309
  10 (9th Cir. 1990), plaintiff alleged a pattern of racketeering activity where the
  11 defendant filed fraudulent annual reports in 1982 and 1983, because there was no
  12 evidence that the defendant would have stopped filing such reports so long as the
  13 organization remained in business.
  14         Here, the complaint alleges facts supporting both a closed-end and open-end
  15 continuity. For the closed-end analysis, the conduct started in late 2016 with the
  16 signing of the PMA, and continued through at least March 2018 when the Occupant
  17 Defendants finally removed their crops and abandoned the destroyed Property.
  18 With specific regard to Plaintiff’s Property, the pattern of racketeering arises from
  19 and includes the separate cultivation of at least 6 different crops of marijuana plants
  20 inside the Property, the multiple threats made against Plaintiff’s life, and the
  21 numerous uses of interstate mail and wire to transmit fraudulent and misleading
  22 statements and threats.
  23         Plaintiff also alleges that the criminal conspiracy is continuing and was
  24 threatened to continue, as evidenced by, among other things, Zheng’s statement that
  25 a number of persons from the Fujian Provence are looking to rent large houses in the
  26 area to create marijuana farms, and the occupants’ repeated requests to extend the
  27 Lease, including for an additional year after it was set to expire. On information and
  28 belief, there is also a longstanding and on-going and possibly familial relationship
                                                -18-
                         PLAINTIFF’S JOINT OPPOSITION TO MOTIONS TO DISMISS
Case 5:19-cv-00887-VAP-KK Document 23 Filed 08/05/19 Page 20 of 25 Page ID #:157




   1 between the defendants, including but not limited to Zhang, F.L. Zheng, and/or “Mr.
   2 Wu.”. The defendants’ activities therefore amount to or pose a threat of continued
   3 criminal activity, including both a series of related acts extending over a substantial
   4 period of time of more than a year (from at least February 2017 until March 2018),
   5 as well as a specific threat of repetition with the continued sale of the marijuana and
   6 use of other properties in the same manner and for the same purposes.
   7         For open-ended continuity, as has previously been discussed, the Complaint
   8 sufficiently alleges a longer history of similar conduct arising from gangsters from
   9 China’s Fujian province, the threat of which was likely to continue with other
  10 unsuspecting landlords and property owners, regardless of whether Plaintiff’s
  11 actions caused them to flee the immediate area. Nor does it matter that Defendants’
  12 cannabis growing has now ceased. Open-ended continuity is determined based not
  13 on whether activity is literally ongoing at the present time, but on whether at the
  14 time of the activity there was a “threat of repetition.” H.J. Inc., 492 U.S. at 242; see
  15 Allwaste, Inc., 65 F.3d at 1530 (finding open ended continuity where “the predicate
  16 acts could have recurred indefinitely” “if [the defendants] had not been fortuitously
  17 interrupted”). Here, the complaint suggests that Defendants’ activity was their
  18 “regular way of doing business.” See H.J. Inc., 492 U.S. at 242.
  19         3. The Complaint Sufficiently Alleges an Effect on Interstate Commerce
  20         The effect of the activities of the enterprise on interstate and/or foreign
  21 commerce includes the alleged transport, distribution and sale of large quantities of
  22 marijuana and other cannabis products across state lines and in the stream of
  23 interstate and international commerce, including but not limited to the use of
  24 interstate wires for communication and the interstate and international transfer of
  25 money, both for the illegal crop products and also for the property rentals. See, e.g.,
  26 Cmplt., ¶ 75 (alleging “the rent and other payments for the Property, and the nearly
  27 19,000 marijuana plants grown at the property, have been used and moved in, and
  28 thereby affected, interstate commerce”).
                                                 -19-
                         PLAINTIFF’S JOINT OPPOSITION TO MOTIONS TO DISMISS
Case 5:19-cv-00887-VAP-KK Document 23 Filed 08/05/19 Page 21 of 25 Page ID #:158




   1         B.    The Complaint Sufficiently Alleges a § 1962(d) RICO Claim
   2         ROG and Lucky Luo make no independent challenge to the conspiracy claim.
   3 Their only argument is that the conspiracy claim fails because the Section 1962(c)
   4 claim is not adequately pled. This challenge therefore fails for the same reasons as
   5 those challenges to the Section 1629(c) claim.
   6         A-Z argues that the complaint contains only conclusory allegations of a
   7 conspiracy but fails to allege an agreement to participate in the racketeering
   8 activities or involvement in at least two predicate acts. The complaint alleges a
   9 violation of 18 U.S.C. § 1962(d). The broad range of circumstances and predicate
  10 acts giving rise to the conspiracy are described in paragraphs 20-58 of the
  11 Complaint. Plaintiff alleges that each of the defendants conspired with some or all
  12 of the other defendants, and possibly other unidentified individuals and entities, in
  13 violation of 18 U.S.C. § 1962(d), to commit the acts of racketeering. Each of the
  14 Defendants knowingly agreed to facilitate the scheme that includes the operation
  15 and management of the marijuana farming criminal enterprise, including but not
  16 limited to obtaining false identity documentation and creating false rental
  17 applications, providing false tenant information and leases, obtaining medical
  18 growth and usage letters to give the impression of legitimacy and legality, and
  19 assisting in the growth, distribution and sale of the illegal marijuana products. They
  20 also conspired to trick, convince or threaten Plaintiff and other property owners not
  21 to report the criminal activities to law enforcement agencies.
  22         C.    The Pendent State Law Claims Are Sufficiently Pled and With the
  23               Requisite Particularity When Required
  24         The supplemental state law claims include: breach of fiduciary duty against
  25 the A-Z Defendants; intentional fraud and deceit against all defendants; negligent
  26 misrepresentation against all defendants; breach of the PMA contract against A-Z
  27 Realty; trespass and wrongful occupancy against all defendants; nuisance against all
  28 defendants; elder abuse against all defendants; financial elder abuse against all
                                               -20-
                        PLAINTIFF’S JOINT OPPOSITION TO MOTIONS TO DISMISS
Case 5:19-cv-00887-VAP-KK Document 23 Filed 08/05/19 Page 22 of 25 Page ID #:159




   1 defendants; intentional infliction of emotional distress against all defendants;
   2 negligence/property damage against all defendants; and statutory unfair competition
   3 in violation of California Business & Professions Code § 17200 against all
   4 defendants.
   5         The A-Z Realty Defendants do not raise any direct challenges to the state law
   6 claims. The ROG/Luo Defendants lump all of the state law claims together, and
   7 only raise two arguments: (1) that ROG is an “agent” that is not vicariously liable
   8 for the torts of its principals; and (2) that the state law claims fails to plead the
   9 underlying fraud with the required specificity.
  10            1. The “Agency” Argument Fails
  11         Initially, the Complaint does not allege that the ROG/Luo Defendants are
  12 merely the agents of the gangsters. Rather, the Complaint alleges that the ROG/Luo
  13 Defendants directly participated in the fraudulent activities and racketeering
  14 activities, in part, by creating the fake rental applications on their own real estate
  15 forms. The Complaint is not limited to a “respondeat superior” theory as
  16 Defendants contend.
  17         Regardless, the ROG/Luo Defendants are simply wrong on the law.
  18 Respondeat superior liability applies to RICOI. Brady v. Dairy Fresh Products Co.,
  19 974 F.2d 1149, 1153-55 (9th Cir. 1992) (holding that the doctrine of respondeat
  20 superior “can probably be best explained as an outgrowth of the sentiment that it
  21 would be unjust to permit an employer to gain from the intelligent cooperation of
  22 others without being responsible for the mistakes, the errors of judgment and the
  23 frailties of those working under his direction and for his benefit.”) (citing Petro-
  24 Tech, Inc. v. Western Co. of North America, 824 F.2d 1349,1358 (3d Cir.1987)).
  25 “[T]he purposes of RICO are furthered by applying the doctrine of Respondeat
  26 superior because Congress created a private right of action under RICO at least in
  27 part to compensate victims of racketeering.” Id.; see also Sedima, S.P.R.L., 473
  28 U.S. at 497-98.
                                                 -21-
                         PLAINTIFF’S JOINT OPPOSITION TO MOTIONS TO DISMISS
Case 5:19-cv-00887-VAP-KK Document 23 Filed 08/05/19 Page 23 of 25 Page ID #:160




   1              2. The Third Claim for Intentional Fraud and Deceit and Fourth
   2                Claim for Negligent Misrepresentation Are Pled With Specificity
   3         As described above, the Complaint sufficiently describes the “who, what,
   4 where, when and how” of the alleged intentional and negligently fraudulent
   5 behavior for each defendant. The Complaint identifies the particular documents
   6 fraudulent created and transmitted by the ROG/Luo Defendants. It also includes a
   7 description, with names, dates, and verbatim quotes, of the different emails and text
   8 messages sent by the various Defendants and upon which Plaintiff relied in renting
   9 the Property to “Mr. Wu and Ms. Li,” and then believing that the marijuana growth
  10 activities were supposedly legal.
  11         D.     If Necessary, Plaintiff Should Be Granted Leave to Amend.
  12         The standard for granting leave to amend is generous. Federal Rule of Civil
  13 Procedure 15 provides that leave to amend “shall be freely given when justice so
  14 requires.” Fed. R. Civ. P. 15(a)(2). Courts consider five factors: bad faith, undue
  15 delay, prejudice to the opposing party, previous amendments, and whether
  16 amendment would be futile. U.S. v. Corinthian Colleges, 655 F.3d 984, 995 (9th
  17 Cir. 2011); Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532 (9th Cir.
  18 2008). Because there is no evidence of bad faith, delay, prejudice or prior
  19 amendments here, leave should be granted unless amendment would be futile.
  20 Schreiber Distributing Co. v. Serv-Well Furniture Co., Inc., 806 F.3d 1393,1401
  21 (9th Cir. 1986). In short, the Court should grant leave to amend “unless it
  22 determines that the pleading could not possibly be cured by the allegation of other
  23 facts.” Doe v. United States, 58 F.3d 494, 497 (9th Cir. 1995) (internal quotation
  24 marks and citation omitted).
  25         If necessary here, amendment would certainly not be futile. For the
  26 “rhetorical” questions posited by the A-Z Realty Defendants (e.g., why would
  27 Zheng call the police if she was a part of the conspiracy?), Plaintiff could allege that
  28 Zheng first did what she declares she did in hopes Plaintiff would want to
                                                -22-
                         PLAINTIFF’S JOINT OPPOSITION TO MOTIONS TO DISMISS
Case 5:19-cv-00887-VAP-KK Document 23 Filed 08/05/19 Page 24 of 25 Page ID #:161




   1 voluntarily acquiesce in the presence of the marijuana farm in exchange for higher
   2 rent. When that did not work, Plaintiff deliberately left out the findings in her
   3 research that more than 6 plants in the Property was illegal and could subject
   4 Plaintiff to arrest and incarceration and her Property being forfeited. Zheng is either
   5 lying about the fact that she reported the marijuana operation to the police at all, or
   6 purposely misled the police regarding the number of plants involved, or is not being
   7 truthful about the response she received from the police. Why would she do this?
   8 To support her false claims of legality of the enterprise to Plaintiff and with the hope
   9 it would provide her cover if and when she was caught.
  10         Despite the facts that Defendants’ alleged racketeering activities and
  11 enterprise were cloaked in fraud and false identities, Plaintiff’s investigation also
  12 continues to uncover new facts supporting her claims. For example:
  13      One of these victims of Defendants’ identity thefts—Ms. Li—has filed a
  14         report with Rancho Cucamonga police, who passed the investigation to the
  15         Riverside County Sheriff’s Department. The Sheriff’s Department is
  16         interviewing the Ms. Li, planning interviews with the Defendants, and
  17         attempting to locate the Occupant Defendants.
  18      Defendants Lucky Luo and Realty One Group have continued to represent
  19         alleged gangster and Occupant Defendant Shi Dan Chen as his realtor after
  20         Chen and the other alleged Occupant Defendants fled Plaintiff’s Property.
  21         Luo and Realty One Group are the sales agent for a house owned by Chen in
  22         Lake Elsinore that he put on the market after this lawsuit arose. Chen is
  23         believed to be purchasing a new property in New Jersey or New York, likely
  24         attempting to flee this jurisdiction with his assets, and with the continued
  25         assistance of Luo and Realty One Group. Luo and Realty One Group have
  26         refused to reveal Chen’s current whereabouts or contact information, which
  27         Plaintiff will need to acquire through discovery. It is simply not credible for a
  28
                                                -23-
                         PLAINTIFF’S JOINT OPPOSITION TO MOTIONS TO DISMISS
Case 5:19-cv-00887-VAP-KK Document 23 Filed 08/05/19 Page 25 of 25 Page ID #:162




   1        real estate agent like Luo—who has a current sales contract with Chen to sell
   2        his property—to not know his address and other contact information.
   3        The Court should not decide the important issues raised by this case in the
   4 initial round of pleading at a minimum without leave to amend if necessary.
   5 V.     CONCLUSION
   6        For each of the foregoing reasons, the Court should deny Defendants’
   7 motions to dismiss. Discovery should begin so that evidence may be presented on
   8 the full nature and scope of Plaintiff’s injuries, and the claims resolved on their
   9 merits.
  10
  11 DATED: August 5, 2019                      CKR LAW, LLP
  12
                                           By: /s/ Jonathan P. Hersey
  13                                                      Jonathan P. Hersey
                                                         Attorneys for Plaintiff
  14
                                                 SHUANG YING (NANCY) ZHANG
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                -24-
                         PLAINTIFF’S JOINT OPPOSITION TO MOTIONS TO DISMISS
